Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 1 of 12 PageID: 159



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


CHANCELLOR SU and PEARLL
CLEMENTE,

      Plaintiffs,
                                              Civ. No. 19-15989 (KM) (JBC)
      v.
                                                        OPINION
AT&T, INC., JOHN AND JANE DOES
1–10 (fictitious names), and ABC
CORP. 1–10 (fictitious entities),

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      The plaintiffs, Chancellor Su and Pearll Clemente, worked for AT&T at its
store in Fort Lee, New Jersey. In 2018, after it conducted a nationwide
investigation into allegations of improper sales practices by its employees,
AT&T fired Su and Clemente. Su and Clemente then sued AT&T, claiming that
they had been wrongfully terminated. On January 8, 2020, this Court entered
an amended opinion and order (DE 10 & 11) granting, pursuant to Fed. R. Civ.
P. 12(b)(6), AT&T’s motion to dismiss the complaint.
      The plaintiffs now seek to amend their complaint with more specific
allegations and the identities of the store managers who they say instructed
them to engage in improper sales behavior. Now before the Court is the
plaintiffs’ motion to amend or correct the complaint. (DE 12). Also before the
Court is defendant AT&T’s motion to dismiss the complaint with prejudice
pursuant to Fed. R. Civ. P. 12(b)(6). (DE 13). For the following reasons, the
motion to amend the complaint is GRANTED, but the motion to dismiss the
amended complaint for failure to state a claim is also GRANTED.
Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 2 of 12 PageID: 160



      BACKGROUND 1
      Because I write for the parties, I assume familiarity with my prior
Opinion and focus on the allegations newly added to the proposed first
amended complaint (“1AC”, DE 12-3). For reasons that are unclear, certain
allegations are included, not in the proposed amended complaint, but in
accompanying certifications of Chancellor Su (DE 12-4) and Pearll Clemente
(DE 12-5).
    A. Facts
      Plaintiffs allege in the proposed amended complaint that AT&T store
managers Daniel Ferraro, Lissette Maldonado, and Andres Collins 2 oversaw
them and insisted that they engage in sales practices that Plaintiffs believed—
and that AT&T’s investigation confirmed—were unethical. (1AC ¶ 11). After
doing so, Plaintiffs received complaints from customers who had incurred
charges for products and services that they did not want. (1AC ¶ 13). Plaintiffs
then expressed to their managers concerns over these tactics. (1AC ¶ 13).
Plaintiffs allege that the managers refused to investigate or remediate these
problems and admonished Clemente for being the “bad apple in the group.”
(1AC ¶ 13). Despite Plaintiffs’ expressed concerns, the managers told them to
continue using the same sales tactics, particularly the use of fake email
accounts. (1AC ¶ 13).
      The pressure from AT&T to make sales increased. Plaintiffs were told to
push DirectTV Now subscriptions by promising customers free accessories and




1      For purposes of this motion, the facts alleged in the proposed amended
complaint, not yet tested by any fact finder, are assumed to be true. Docket entries
will be cited as “DE __”. The proposed amended complaint (DE 12-3) will be cited as
“1AC”.
2     The original complaint failed to identify any individual who allegedly suborned
the misconduct.


                                          2
Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 3 of 12 PageID: 161



service discounts. 3 (1AC ¶ 14). Again, Plaintiffs told their managers that these
tactics contravened acceptable business practices. (1AC ¶ 14). 4



3      It is not clear whether Plaintiffs are challenging the propriety of incentivizing
sales by offering free or lower-cost products and services. In fact, this sales tactic is a
common and acceptable one. What is clear, however, is that other improper sales
tactics specified in the complaint were allegedly deployed in pursuit of DirecTV Now
subscriptions:
              Plaintiffs were advised by managerial and supervisory personnel to use
       many different tactics to increase DirecTV Now subscriptions, including, but
       not limited to, offering customers DirecTV Now subscriptions when they had
       received data overage charges, offering discounts on accessories in exchange for
       DirecTV Now subscriptions and even using as many as three (3) different false
       email address to create accounts for customers. Plaintiffs were later
       admonished for using accounts with fake emails or signing up customers
       without having valid email addresses, despite the instruction from the
       managerial and supervisory staff to do so.
       (1AC ¶ 12).
4        Su, in an accompanying certification, elaborates on the generalized allegations
in the complaint. He accuses AT&T of punishing its employees for honoring customers’
requests to unsubscribe from services that they did not want:
               On many occasions, customers who ha[d] signed up for the service would
       complain that they no longer wanted the service and we were asked to cancel
       the subscriptions; however, if we cancelled subscriptions we were admonished
       by our Managers for not keeping the customer signed up for the service and
       were simply forced to use even worse sales tactics, over our objections. Despite
       this, the sales tactics, which often involved lying to customers, were forced to
       continue. I had approached Management on multiple occasions and requested
       some clarification as to why we were continuing to lie to customers or why we
       needed to sell subscriptions in this manner, and in fact told Management on
       multiple occasions that we should not be selling subscriptions the way that we
       were, but I was told that this was how things needed to be done and instructed
       to continue with these sales tactics, even though I did not feel comfortable lying
       to customers or using fake email addresses and using unethical sales tactics.
              [] In or about February 2018, we were finally provided with training
       which AT&T told us was the “right” way to sell; however, it was too little too
       late. Just a month following, myself and many of my co-workers, and what I
       understand it to be many across the nation, were the subject of an internal
       investigation. I was instructed to not tell the truth to the investigators and to
       not say that management had forced me to sell the subscriptions in the manner
       that I did. I now understand, and it is my sincere belief, that I and my co-

                                             3
Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 4 of 12 PageID: 162



      In March 2018, AT&T began a nationwide investigation into improper
sales tactics. (1AC ¶ 15). After the investigation, AT&T admonished Su and
Clemente for engaging in such tactics. (1AC ¶ 12). Su and Clemente protested
that it was only at the instruction of Ferraro, Maldonado, and Collins that they
had created accounts with fake emails and enrolled customers without valid
email addresses. AT&T fired them nonetheless. (1AC ¶ 16).
   B. Procedural History
      On January 8, 2020, this Court entered an amended opinion (DE 10)
and order (DE 11), dismissing the complaint without prejudice to the
submission, with thirty days, of a properly supported motion to amend.




      workers were being used as scapegoats for Management which eventually led to
      my termination.
      (DE 12-4 ¶¶ 4–5).
       Clemente generally agrees with this factual characterization. (DE 12-5 ¶ 2). She
also alleges that she was admonished for expressing discomfort with AT&T’s sales
practices and that, notwithstanding her participation in the misconduct, she believed
that her job was safe because she was following her managers’ instructions:
              During the time when we were forced to sell DirectTV Now subscriptions
      at all costs, I had approached a Manager, Andres Collins, and told him that the
      way we were being asked to sell subscriptions was not ethical and that I
      thought we should not be selling subscriptions in the manner that we were. I
      was told to not be the “bad apple” in the group and to continue selling
      subscriptions in the manner that I had voiced my objections to. Despite
      knowing that the sales tactics were unethical and despite Management knowing
      that I thought as much, I was told that this was what was expected of me.
              [] Even though I continued to use unethical sales tactics in the manner
      that Management knew I thought was wrong, I thought I was protected because
      I was simply following the instruction of my superiors. I came to learn that my
      feelings could not be further from the truth. When the investigation by AT&T
      started, similar to what Mr. Su was told, I was told to lie to investigators and to
      not tell investigators that it was Management that made me use the sales
      tactics in the manner that I did. Notwithstanding these circumstances, and
      despite telling investigators that I was not ever told to stop these sales tactics, I
      was terminated along with many of my co-workers.
(DE 12-5 ¶¶ 3–4).


                                            4
Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 5 of 12 PageID: 163



      On February 7, 2020, Plaintiffs moved to amend or correct the complaint
and filed a proposed amended complaint. (DE 12-3). On February 18, 2020,
AT&T filed a combined opposition to Plaintiffs’ motion and cross-motion to
dismiss the proposed amended complaint. (DE 13). On March 9, 2020,
Plaintiffs filed a combined reply on their motion and opposition to the cross-
motion. (DE 15)
      DISCUSSION
      Because this matter involves a controversy between citizens of different
states and the amount in controversy is alleged to exceed $75,000, this Court
has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a). New Jersey
substantive law applies. See generally Erie R.R. v. Tompkins, 304 U.S. 64, 78
(1938).
   A. Standard of Review
      As noted, this matter is presented as both a motion to amend the
complaint and a motion to dismiss the amended complaint. Either way, the
familiar Rule 12(b)(6) standard applies.
            Motion to Amend
      A party may amend its pleading once as a matter of course within

      (A) 21 days after serving it, or

      (B) if the pleading is one to which a responsive pleading is
      required, 21 days after service of a responsive pleading or 21 days
      after service of a motion under 12(b), (c), or (i), whichever is earlier.

Fed. R. Civ. P. 15(a). Accordingly, amendment of a complaint in response to a
motion to dismiss is often permitted without leave of court. See Shane v.
Fauver, 213 F.3d 113, 115 (3d Cir. 2000).
      After amending once or after an answer has been filed, however, leave of
court or written consent of the opposing party is required. Id.; see also Fed. R.
Civ. P. 15(a). Rule 15(a) provides that “leave [to amend] shall be freely given
when justice so requires.” Accordingly, courts “have shown a strong liberality
. . . in allowing amendments under Rule 15(a).” Heyl & Patterson Int’l, Inc. v.



                                           5
Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 6 of 12 PageID: 164



F.D. Rich Hous., 663 F.2d 419, 425 (3d Cir.1981) (quoting 3 J. Moore, Moore’s
Federal Practice ¶ 15.08(2) (2d ed. 1989)).
      In Foman v. Davis, 371 U.S. 178 (1962), the Supreme Court put its
stamp on the liberal amendment policy, while identifying a number of factors
relevant to a motion to amend under Rule 15(a):
      In the absence of any apparent or declared reason—such as undue
      delay, bad faith or dilatory motive on the part of the movant,
      repeated failure to cure deficiencies by amendments previously
      allowed, undue prejudice to the opposing party by virtue of
      allowance of the amendment, futility of amendment, etc.—the leave
      sought should, as the rules require, be “freely given.”

Id. at 182.
      Amendment may be denied, however, if it would be “futile.” Futility is
established if the complaint, as amended, “would not withstand a motion to
dismiss.” Massarsky v. Gen. Motors Corp., 706 F.2d 111, 125 (3d Cir. 1983);
see also Brown v. Philip Morris Inc., 250 F.3d 789, 796 (3d Cir. 2001); Adams v.
Gould Inc., 739 F.2d 858, 864 (3d Cir. 1984). The futility analysis, then, is
commonly indistinguishable from the analysis under Rule 12(b)(6).
              Rule 12(b)(6) Motion to Dismiss
      Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, if it fails to state a claim upon which relief can
be granted. The defendant, as the moving party, bears the burden of showing
that no claim has been stated. Animal Sci. Prods., Inc. v. China Minmetals Corp.,
654 F.3d 462, 469 n.9 (3d Cir. 2011). For the purposes of a motion to dismiss,
the facts alleged in the complaint are accepted as true and all reasonable
inferences are drawn in favor of the plaintiff. N.J. Carpenters & the Trs. Thereof
v. Tishman Const. Corp. of N.J., 760 F.3d 297, 302 (3d Cir. 2014).
      Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the

                                         6
Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 7 of 12 PageID: 165



complaint’s factual allegations must be sufficient to raise a plaintiff’s right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also W. Run Student Hous. Assocs., LLC v. Huntington Nat. Bank, 712
F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he
plausibility standard is not akin to a ‘probability requirement’ . . . it asks for
more than a sheer possibility.” Iqbal, 556 U.S. at 678.
   B. Wrongful Termination
      Absent a contract, employment in New Jersey is an at-will relationship,
generally terminable for any reason or for no reason. See Pierce v. Ortho
Pharmaceutical Corp., 417 A.2d 505, 508–09 (N.J. 1980). The discharge of an
at-will employee may nevertheless be wrongful and actionable if, as Plaintiffs
claim here, it violates a clear mandate of public policy. Id. at 512.
      Pierce enlightens the issue of what constitutes a “clear” public-policy
mandate. There, a physician employed by a pharmaceutical firm resigned
under pressure after declining to participate in medical research involving an
ingredient whose safety she regarded as “controversial.” She then sued her
former employer. Id. at 507–08. The tort of wrongful termination, the court
wrote, was developed to fill a gap in the law by prohibiting the discharge of
nominally at-will employees for reasons that violate public policy. See id. at 512
(“Employees will be secure in knowing that their jobs are safe if they exercise
their rights in accordance with a clear mandate of public policy. On the other
hand, employers will know that unless they act contrary to public policy, they
may discharge employees at will for any reason.”). Thus “an employee has a
cause of action for wrongful discharge when the discharge is contrary to a clear
mandate of public policy.” Id. at 512. Public policy, the court held, generally
derives from the decisions of governments. Id. at 514. The physicians’




                                          7
Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 8 of 12 PageID: 166



Hippocratic oath, despite its venerable 2,000-year history, was held not to
constitute such a clear mandate of public policy. 5
      Pierce and cases interpreting it have held that to identify the relevant
public policy, courts are generally to look to “legislation; administrative rules,
regulations or decisions; and judicial decisions.” Id. at 512; accord Conoshenti
v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 149 (3d Cir. 2004); 6 Myers v.
Advanced Stores Co. Inc., No. 19-18183, 2020 WL 2744632 at *6 (D.N.J. May
27, 2020) (Wolfson, C.J.). In addition, “more is needed than simply the breach
of public policy affecting a single person’s rights to constitute the breach of a
‘clear mandate’ of public policy that Pierce requires.” Hennessey v. Coastal
Eagle Point Oil Co., 129 N.J. 81, 99 (1992). Critically, a plaintiff must “prove not
only that he or she complained about a[n employer’s] policy, but that his or her
resulting discharge violated a clear mandate of public policy.” Tartaglia v. UBS
Paine Webber, Inc., 197 N.J. 81, 112 (2008); see also Daniels v. High Point Bd.
of Educ., No. A-1112-17T1, 2019 N.J. Super. Unpub. LEXIS 91 at *3 (App. Div.
Jan. 11, 2019) (“Under Pierce, plaintiff bore the burden of 1) identifying a
specific expression of public policy and[] 2) establishing he was fired in
contravention of that specific expression of public policy.”).
      In my Opinion dismissing the original complaint, I noted that Plaintiffs
were attempting to use the alleged malfeasance of AT&T’s managers to shield
their own wrongdoing, and were doing so in tautological fashion:
      Here, Plaintiffs’ case rests on a rather generic understanding of
      Pierce, namely that it implements “a public policy . . . to not
      terminate employees under these circumstances.” (DE 7 at 1). The
      Court presumes that “these circumstances” refers to the
      termination of an employee who follows a manager’s instruction,


5     The Court did not absolutely rule out reliance on professional standards that
embody public policy, but noted that in the area of drug testing, the government has
enacted its own regime of safety regulations.
6      The holding of Conoshenti was later modified on grounds, not relevant here,
involving the Family Medical Leave Act. See Erdman v. Nationwide Ins. Co., 582 F.3d
500, 508–09 (3d Cir. 2009).


                                          8
Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 9 of 12 PageID: 167



      even if corporate policy turns out to be contrary. (See DE 7 at 1). In
      short, Plaintiffs are attempting to shift the accountability for their
      own wrongdoing to AT&T.

(DE 9 at 5). I further noted that Plaintiffs had “neither (1) identified a specific
expression of public policy that AT&T violated, nor (2) alleged that they
expressed concern about the sales practices that their managers and
supervisors ordered them to observe.” (DE 9 at 5–6).
      The proposed amended complaint satisfies the second requirement: it
contains allegations that Plaintiffs contemporaneously expressed their
concerns that those instructions were improper. (See, e.g., 1AC ¶¶ 13–14). But
Plaintiffs did, by their own admission, acquiesce and persist in those
questionable sale practices. And they allege that it was for engaging in those
practices, not for objecting to them, that they were fired.
      Completely lacking, however, are allegations satisfying the first
requirement, i.e., specification of a “clear mandate of public policy,” Tartaglia,
197 N.J. at 112, expressed in “legislation, administrative rules, regulations or
decisions, and judicial decisions,” Pierce, 417 A.2d at 512. To be clear, the
inquiry is not whether AT&T ever violated any public policy—for example by
allegedly fostering a culture of improper sales practices. Rather, to overcome a
motion to dismiss, Plaintiffs must allege how their termination for engaging in
such practices violated public policy. See Conoshenti, 364 F.3d at 149 (“The
Pierce doctrine is about wrongful discharges, and it has only been applied
where the discharge itself offended a clear public policy.”).
      The proposed amended complaint speaks solely in legal conclusions:
Plaintiffs’ termination, it says, “was in violation of an established rule of public
policy as enumerated by the legislature, an administrative rule, regulation or
decision, judicial decision and/or some other established rule of public policy
and/or was otherwise in violation of public policy.” (1AC ¶ 21). That is precisely
the sort of conclusory allegation that does not meet the requirements of
Twombly and Iqbal, supra. Nowhere in the two complaints, numerous motion
papers, or supplemental filings have Plaintiffs identified the policy that was


                                          9
Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 10 of 12 PageID: 168



violated by AT&T’s firing of them. Their failure to specifically identify such a
policy is fatal to their complaint:
      The public policy must also be “clearly identified and firmly
      grounded. . . . A vague, controversial, unsettled, and otherwise
      problematic public policy does not constitute a clear mandate.”
      [quoting MacDougall v. Weichert, 144 N.J. 380, 677 A.2d 162, 167
      (1996)]. “[U]nless an employee at will identifies a specific
      expression of public policy, he may be discharged with or without
      cause.” Pierce, 417 A.2d at 512.

Conoshenti, 364 F.3d at 149.
      Any such policy, in this context, would have to be a public policy against
firing employees who admittedly acted unethically, but were allegedly just
following orders. Plaintiffs’ failure to cure the deficiencies of the complaint is
captured in a statement in Clemente’s affidavit: “Even though I continued to
use unethical sales tactics in the manner that Management knew I thought
was wrong, I thought I was protected because I was simply following the
instruction of my superiors.” 7 (DE 12-5 ¶ 4). Su also admits knowing that his
conduct was wrongful: “I did not feel comfortable lying to customers or using
fake email addresses and using unethical sales tactics.” (DE 12-4 ¶ 4). In other
words, Plaintiffs knew that what they were doing was wrong, but labored under
the false impression that their conduct would have no consequences. AT&T’s
enforcement or non-enforcement of its internal policies may have been unfair
or inconsistent. But Plaintiffs are arguing that firing them for engaging in this
unethical conduct violates public policy.
      Public policy, if anything, points the other way. Plaintiffs’ theory still
rests on an attempt to shift accountability for their own wrongdoing to AT&T.
Significantly, they are not alleging that they were fired for objecting to or



7       Defendants analogize as follows: “Such a contention is no different than a
thief’s claim that he is protected from discharge because his boss told him to steal
from their employer. There is no public policy, much less a clear mandate of such a
policy, that would bar that thief’s termination or require his continued employment.
The same is obviously true of plaintiffs' termination.” (DE 13-1 at 9–10).


                                          10
Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 11 of 12 PageID: 169



refusing to engage in unethical behavior; to the contrary, they went right along.
There is no public policy in favor of permitting such practices to go
unaddressed. Perhaps implicit in Plaintiffs’ theory is some notion of selective
prosecution; others may, as they allege, deserve most of the blame. It so, the
lesson may be that the firings didn’t go far enough, not that they shouldn’t
have occurred at all.
        To be clear, the complaint does not allege that Plaintiffs were fired in
retaliation for voicing their discomfort with sales practices, or being
“whistleblowers.” 8 Nor do the factual allegations of the complaint suggest such
a claim. In response to the dismissal of the original complaint, Plaintiffs now
allege rather vaguely that they contemporaneously complained to their
supervisors that the sales practices were unethical. They admittedly continued
to engage in those practices, however, and suffered no repercussions. As they
themselves allege, they were not fired in retaliation for whistleblowing; much
later, when the sales practices were uncovered by a corporate investigation,
they were fired for engaging in those unethical practices—perhaps unfairly, as
they claim, but if they were at-will employees, they have no cause of action for
that.
        Su and Clemente were at-will employees and, absent a clear public policy
to the contrary, AT&T was entitled to fire them with or without cause. In two
attempts, supplemented by briefs and affidavits, Plaintiffs have failed to

8       Tartaglia helpfully compared the two as follows:
        In large measure, the statutory and common law causes of action are
        similar, and the statutory language overlaps the Pierce articulation of the
        basis for the common law remedy. Compare N.J. Stat. Ann. 34:19–3(c)
        (identifying basis for CEPA cause of action as employee’s “reasonabl[e]
        belie[f]” that employer's act “is in violation of a law, or a rule or regulation
        promulgated pursuant to law [,] . . . is fraudulent or criminal[, or] . . . is
        incompatible with a clear mandate of public policy concerning the public
        health, safety or welfare or protection of the environment”) with Pierce, 84
        N.J. at 72, 417 A.2d 505 (referring to the alleged violation of “a clear
        mandate of public policy”).
961 A.2d at 1181.


                                              11
Case 2:19-cv-15989-KM-JBC Document 16 Filed 07/10/20 Page 12 of 12 PageID: 170



identify any clear mandate of public policy against dismissal of employees
whose admittedly unethical sales practices were committed at the behest of
their supervisors. Accordingly, further amendment of the complaint would be
futile, and the claims contained in the First Amended Complaint are dismissed
with prejudice.
      CONCLUSION
      For the reasons set forth above, Su and Clemente’s motion to amend or
correct the complaint (DE 12) is GRANTED, and AT&T’s motion to dismiss (DE
13) is GRANTED. A separate order will issue.
Dated: July 10, 2020




                                           /s/ Kevin McNulty
                                           ___________________________________
                                           Hon. Kevin McNulty
                                           United States District Judge




                                      12
